November 2, 2015
                                STATE OF MINNESOTA
                                                                            O RiiCEGF
                                  IN SUPREME COURT                      APPB.J.AlECcuns

                                         A15-1526


In re Petition for Disciplinary Action against
Bradley V. Larson a Minnesota Attorney,
Registration No. 00603 79.



                                        ORDER

           On September 18, 2015, the Director of the Office of Lawyers Professional

Responsibility filed a petition for disciplinary action and supplementary petition alleging

that respondent Bradley V. Larson committed professional misconduct warranting public

discipline, namely, in one matter having individuals falsely attest to witnessing the

execution of a codicil to a will in violation ofMinn. R. Prof. Conduct 5.3(c), 8.4(a), (c),

and (d), and in a second client matter failing to diligently pW'Sue the representation,

failing to communicate with the client, failing to advise the client of information relevant

to representation, and failing to safeguard client documents in the lawyer's possession, in

violation of Minn. R. Prof. Conduct 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(a)(4), and 1.4(b), and

1.15(c)(2). Respondent waives his procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), and admits the allegations of the petitions. The

parties jointly recommend that the appropriate discipline is a public reprimand.

           The court has independently reviewed the file and approves the recommended

disposition.


                                             1


   ··--,.~ --
Based upon all the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

1.    Respondent Bradley V. Larson is publicly reprimanded;

2.    Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

Dated: November 2, 2015



                                          David R. Stras
                                          Associate Justice




                                      2